DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
	Claims 5,7-21 and 23-26 are pending in the application. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear and confusing as to how the chronic phase includes 3 days, or from 10 days to 15 days, etc. as the specification states that the acute phase is at 3 days and the chronic phase is 56 days. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set
 forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

Claims 5,7-14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (Circulation 1991, 83, 1006-1014) in view of Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) and Horowitz et al. (Vasc. Med. 1999, 4, 93-99) and in further view of Aronow et al. (Arch. Intern. Med. 1969, 123, 433-435).
Williams et al. (Circulation 1991, 83, 1006-1014) discloses that iron plays a role in oxygen radical generation during myocardial ischemia and reperfusion and that the administration of the iron chelator deferoxamine during myocardial ischemia and during reperfusion reduces infarct size, improves function and metabolic recover, prevents reperfusion injury, etc. (abstract; p1012, Characteristics of Deferoxamine; p1013, Possible clinical implications). 
The subject of the disclosure encompasses one who is a myocardial infarct patient, a patient with ischemic heart disease and/or a patient having undergone reperfusion treatment of the instant
claims.
The deferoxamine is used clinically for treatment of iron-overload states (p1012, Characteristics of Deferoxamine) which encompasses the iron chelating agent and the treating of regional iron deposition in the heart of the instant claims. 
Cellular injury is related to the generation of highly reactive hydroxyl radical by a sequence of
reactions catalyzed by excess iron that cases myocardial cell death (p1006, right column, last paragraph; p1011; right column, Role of Superoxide-Driven Fenton Chemistry; p1012, left column, second paragraph and last paragraph). Removal of iron by chelation with deferoxamine prevents cell death and improved myocardial function (p1012, left column, second paragraph) and therefore, the subject of the disclosure encompasses a subject who is at an increased risk of sudden cardiac death of the instant claims.
Williams et al. does not explicitly disclose a human subject or treating localized iron-containing deposits. 
Williams et al. does not disclose administering the chelating agent at least 3 days after the myocardial infarction. 
Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) discloses the use of T2-star (T2*) for quantifying myocardial iron deposition in patients with ventricular dysfunction and provide a prediction for the need for treatment (abstract; p2171, right column, second paragraph; Figure 2). The T2* MRI method allows for diagnosis and treatment before overt cardiomyopathy and failure develops (p2171, Aims). 
Myocardial iron measured by T2* MRI technique was correlated with ventricular function in 106 patients (p2171, Methods and Results; p2174, Myocardial iron and parameters of ventricular function; Figure 3).  
Non-transferrin bound iron (NTBI) toxicity is much higher than bound iron as it promotes
hydroxyl radical formation resulting in peroxidative damage to membrane lipids and proteins and in impaired function of the heart (p2177, Iron overload pathophysiology). As iron accumulates in the normal storage form in the heart, the T2* falls, but there is little effect on cardiac function until a threshold is reached where iron storage capacity is exhausted. At this point NTBI starts to appear, which profoundly affects cardiac function. Thus, the relationship between the measured T2* and cardiac function is shallow until a critical level is reached, after which rapid deterioration occurs. Using the T2* technique, it is possible to identify much earlier those patients who require intensive chelation prior to the onset of systolic dysfunction and this should avoid the mortality associated with overt heart failure (p2177, Iron overload pathophysiology).
Despite the lack of correlation between myocardial T2* and serum ferritin, both are predictors for cardiac medication. This may be related to increased clinical vigilance in the treatment of patients with high serum ferritins (p2174, Heart iron, liver iron, serum ferritin and the relationships between these variables; p2174, right column, last paragraph; p2177, left column, first paragraph).
MR gradient echo images of differential tissue iron clearance before and after intravenous
chelation therapy, e.g. before, after 3 months and after 6 months, respectively shows that chelation of myocardial iron deposition only shows improvement at 6 months (Figure 4).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer the iron chelator deferoxamine of Williams et al. to a human subject at an increased risk of sudden cardiac death associated with having regional iron deposition in the heart as Anderson et al. teaches that myocardial localized iron deposition in human patients was examined/diagnosed and the need for treatment via iron chelation before overt cardiomyopathy is critical to avoid the mortality associated with overt heart failure.
Therefore, it would have been predictable to one of ordinary skill in the art to treat a subject with localized iron-containing deposits in myocardial tissue with a chelating agent for the advantage of
decreasing mortality occurring from myocardial iron deposition.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer the iron chelator deferoxamine of Williams et al. to a human subject after 3 days as Anderson et al. teaches that chelation of myocardial iron deposition only shows improvement at 6 months.


Williams et al. does not disclose that the localized iron-containing deposits in the myocardial tissue results in cardiac arrhythmia, such as atrial or ventricular or that the subject has tissue necrosis in the heart.
Horowitz et al. (Vasc. Med. 1999, 4, 93-99) discloses iron-mediated cardiovascular injury (title) wherein iron plays a pathologic role in certain cardiac conditions, such as reperfusion injury, coronary atherosclerosis, hemochromatosis, etc. (abstract). When excess iron accumulates in the heart, toxicity occurs when the level of free iron in the heart exceeds its capacity to store it and catalyzes pathologic reactions, which in turn can lead to cell death and eventually organ dysfunction (abstract; p93, Introduction, second paragraph; p95, left column, first paragraph). There is an increased incidence of atrial and ventricular tachy-arrhythmias (p95, right column, first paragraph). Therefore, tissue iron quantity correlates well with the level of myocardial dysfunction (p95, left column, second paragraph).
A non-invasive diagnostic technique, magnetic resonance imaging, to estimate the iron content of the heart as a possible index of prognosis and effect of treatment, is a promising new technique
currently under investigation (p95, right column, second full paragraph).
Echocardiography can be used to follow the course of clinical treatment (p95, right column, third full paragraph).
Although rapid restoration of blood flow to severely ischemic tissue is necessary for its survival, reperfusion initiates a second phase of injury that can contribute substantially to the total amount of tissue necrosis that ensues (p93, Role of iron in reperfusion injury, first paragraph).
Iron plays a pivotal role in the molecular cascade leading to reperfusion injury, iron chelators are
of obvious interest as therapeutic agents for this syndrome. Tissue iron quantity correlates well with the level of myocardial dysfunction. Deferoxamine is a ferric iron chelator that can be used as a probe for iron-catalyzed reactions (p94, left column, first full paragraph; p94, right column, first full paragraph; p95, left column, first full paragraph). The iron chelators can be administered orally (p97, Potential role of iron chelation to prevent restenosis and atherogenesis).
Iron may play an important role in atherogenesis and in the pathogenesis of restenosis after treatment of atherosclerotic obstruction with angioplasty. Some studies have reported a correlation between surrogate measures of iron stores and the incidence of myocardial infarctions or carotid disease (p96, Iron and atherosclerosis). Iron chelator deferoxamine prevents growth of cultured vascular smooth muscle cells wherein proliferation and migration of vascular smooth muscle cells is critical to restenosis after treatment of atherosclerotic vascular obstruction p97, Potential role of iron chelation to prevent restenosis and atherogenesis).
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the excess iron is localized in the heart of a subject with a myocardial infarction leads to cardiac arrythmia as Horowitz et al. teaches that iron overload in the heart causes toxicity which leads to cell death, eventually organ dysfunction and increased incidence of atrial and ventricular tachy-arrhythmias. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the subject has tissue necrosis as Horowitz et al. teaches that although rapid restoration of blood flow to severely ischemic tissue is necessary for its survival, reperfusion initiates a second phase of injury that can contribute substantially to the total amount of tissue necrosis that ensues. 
Therefore, it would have been predictable to one ordinarily skilled in the art that a subject that has undergone reperfusion will ultimately have some tissue necrosis. 


Williams et al. does not disclose that the symptoms of onset of myocardial infarction includes an elevated ST segment in an ECG or a pacemaker for treating a subject with electrical conduction abnormalities.
Aronow et al. (Arch. Intern. Med. 1969, 123, 433-435) discloses that hemochromatosis may rarely produce second degree or third degree atrioventricular (A-V) block wherein a permanent synchronous pacemaker is used to treat the hemochromatosis (title; p433, first paragraph). Serial ECGs showed nonspecific T-wave abnormalities (p433, fifth paragraph).
Horowitz et al. (Vasc. Med. 1999, 4, 93-99) further discloses that hemochromatosis is a classical iron overload disease that is associated with accelerated atherosclerosis as iron accumulates in the myocardium (p93, Introduction; p94, Cardiac disorders in iron overload conditions; p95, Hemochromatosis; p97, left column, last paragraph-top of right column).
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the symptoms of onset of myocardial infarction includes an elevated ST segment in an ECG Aronow et al. teaches that hemochromatosis produces second degree or third degree atrioventricular (A-V) block and that serial ECGs showed nonspecific T-wave abnormalities and Horowitz et al. teaches that iron plays a pathologic role in certain cardiac conditions, such as reperfusion injury, coronary atherosclerosis, hemochromatosis, etc. which in turn can lead to cell death and eventually organ dysfunction.
Therefore, it would have been predictable to one ordinarily skilled in the art that iron-mediated conditions caused by increased iron concentrations would have serial ECGs that show nonspecific T-wave abnormalities.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to implant the patients with electrical conduction abnormalities, such as those with an iron-mediated condition that is caused by increased iron concentrations with a pacemaker for the advantage of
preventing second degree or third degree atrioventricular (A-V) block.


Claims 15-20 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 2282-2288) in view of Kell et al. (BMC Medical Genomics 2009, 2, 1-79) and Ghugre et al. (Mag. Reson. Med. 2011, 66, 1129-1141) and in further view of Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) and Horowitz et al. (Vasc. Med. 1999, 4, 93-99).
Ishizaka et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 2282-2288) disclose that deferoxamine inhibits arterial remodeling (p2287, left column, third paragraph; Figure 2). The deferoxamine of the disclosure encompasses the deferoxamine of the instant claims. 
Angiotensin (Ang) II causes ferritin induction and iron accumulation in rat aorta (abstract) and vascular remodeling. The degree of vascular remodeling was estimated in the aortas of rats subjected to Ang II administration for 28 days. Some rats were given subcutaneous infusion of deferoxamine for the last 14 days (p2283, Remodeling of Aortic Wall). Iron-overload was achieved by intraperitoneal injections of iron-dextran (p2283, left column, second paragraph). 
The administration of deferoxamine to Ang II-infused rats suppressed upregulation of ferritin and HO-1 (heme oxygenase-1)(p2284, left column, first paragraph; p2287, Discussion) which encompasses the composition comprising haem-oxygenase regulating drug of the instant claims. Deferoxamine reduced the iron content caused by Ang II treatment (p2284, right column, last paragraph). The administration of deferoxamine for 14 day encompasses the sequential administration of a chelating agent and the haem-oxygenase regulating drug as deferoxamine is considered both types of agents. 
Ishizaka et al. does not disclose reducing myocardial inflammation, that the subject has undergone one or more hemorrhagic infarctions in the heart or undergone reperfusion and thereby has reperfusion hemorrhage.
Kell et al. (BMC Medical Genomics 2009, 2, 1-79) discloses that iron species can lead to the catalytic production of the very reactive and dangerous hydroxyl radical, which is exceptionally damaging and major cause of chronic inflammation (abstract). Iron stores represent an established risk factor for cardiovascular disease. Many other factors, such as stress, lipid levels, etc. are also well-known risk factors for cardiovascular disease (all consistent with their having in part a common cause- inflammation). Iron chelators inhibit the formation of hydroxyl radical  (p10, Cardiovascular diseases).
Ghugre et al. (Mag. Reson. Med. 2011, 66, 1129-1141) discloses quantitative tracking of edema, hemorrhage and microvascular obstruction in subacute myocardial infarction by MRI (title). Pathophysiological responses after acute myocardial infarction include edema, hemorrhage and microvascular obstruction along with cellular damage (abstract). 
Reperfusion coupled with a severe initial ischemic insult may result in intramyocardial hemorrhage (p1129, right column, first paragraph) wherein hemorrhage is a frequent consequence of reperfusion injury (p1129, right column, second paragraph). Reperfusion injury has been associated with worsening or expansion of the prior ischemic damage resulting in apoptosis, irreversible injury, reperfusion arrhythmias, etc. (p1129, right column, first paragraph).
Histopathological features within the infarct zone include intercellular edema (wide interstitium), inflammatory cell infiltration (inflammation) and hemorrhage (all forms), etc. (p1131, right column, fourth paragraph). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize deferoxamine for the treatment of iron overload in a subject for the advantage of inhibiting arterial remodeling and also reducing inflammation in an infarct zone caused by the iron stores. Kell et al. teaches that iron overload is a well-known risk factor for cardiovascular disease caused by the inflammation and the inflammation is taught to be located in an infarct zone by Ghugre et al.
Therefore, it would have been predictable to one of ordinary skill in the art to utilize the deferoxamine for treating inflammation as Kell teaches that deferoxamine inhibits the formation of hydroxyl radical that causes inflammation. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the subject has undergone one or more hemorrhagic infarctions in the heart as hemorrhage is a pathophysiological response after acute myocardial infarction, as taught by Ghugre et al. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the subject has undergone reperfusion and suffered reperfusion hemorrhage as reperfusion coupled with a severe initial ischemic as hemorrhage is a frequent consequence of reperfusion injury, as taught by Ghugre et al. 


Ishizaka et al. does not disclose the administration of chelating agent is in the chronic phase
Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) discloses the use of T2-star (T2*) for quantifying myocardial iron deposition in patients with ventricular dysfunction and provide a prediction for the need for treatment as well as that stated above.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer the iron chelator deferoxamine of Ishizaka et al. to a human subject after 3 days as Anderson et al. teaches that chelation of myocardial iron deposition only shows improvement at 6 months.
Ishizaka et al. does not disclose that the subject has tissue necrosis in the heart.
Horowitz et al. (Vasc. Med. 1999, 4, 93-99) discloses iron-mediated cardiovascular injury (title) wherein iron plays a pathologic role in certain cardiac conditions, such as reperfusion injury, coronary atherosclerosis, hemochromatosis, etc. as well as that stated above.
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the subject has tissue necrosis as Horowitz et al. teaches that although rapid restoration of blood flow to severely ischemic tissue is necessary for its survival, reperfusion initiates a second phase of injury that can contribute substantially to the total amount of tissue necrosis that ensues. 
Therefore, it would have been predictable to one ordinarily skilled in the art that a subject that has undergone reperfusion will ultimately have some tissue necrosis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5,7,8,10,11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,7 and 14 of U.S. Patent No. 10,694,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims comprise the administration of a chelating agent, in a chronic phase, for treating a subject having a myocardial infarction with an increased risk of sudden cardiac death and for treating inflammation and the method of the U.S. Patent No. 10,694,962 comprises treating a subject having a myocardial infarction with a chelating agent in a chronic phase.
Claims 5,7,8,10-13,15,16,18-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-16 and 21 of U.S. Patent No. 10,694,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims comprise the administration of a chelating agent, in a chronic phase, for treating a subject having a myocardial infarction with an increased risk of sudden cardiac death and for treating inflammation and the method of the U.S. Patent No. 10,694,961 comprises treating a subject having a myocardial infarction with a chelating agent in a chronic phase.
The method of the instant claims and those of U.S. Patent No. 10,694,961 are used for treating a subject with reperfusion hemorrhage and may further comprise the administration of a haem-oxygenase regulating drug. 
Claims 5,7,8,10,11,15,16,18-20 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24,30,31,34 and 36-40 of copending Application No. 16/905,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of copending Application No. 16/905,702 comprise treating a subject having elevated levels of iron in the heart, have an infarction, undergone reperfusion, reperfusion hemorrhage, tissue necrosis. which results in a subject being suspected of sudden cardiac death the subject is treated with a chelating agent in a chronic phase with a heme-oxygenase regulating drug to reduce inflammation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618